DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant's arguments, filed 09/29/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09/29/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1 and 4-5.
Applicants have left claims 2-3 as originally filed.
Claims 1-5 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections - Newly Applied Necessitated by Applicant’s Amendments
Claims 2-4 are objected to because of the following informalities:
Regarding claims 2-4, it is recommended to the Applicant to amend “characteristic amount” in each claim to read --the measured characteristic amount-- to maintain consistent claim language and avoid confusion. 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see page 4 of Remarks, filed 09/29/2022, with respect to claim 1 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-5 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Response to Arguments
Applicant’s arguments, see pages 5-6 of Remarks, filed 09/29/2022, with respect to claims 1-5 have been fully considered and are persuasive.  The 101 rejection of claims 1-5 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Response to Arguments
Applicant’s arguments, see pages 6-8 of Remarks, filed 09/29/2022, with respect to claims 1-2 have been fully considered and are persuasive. Applicants have amended claim 1 to recite limitations from previous claims 4 and 5. The 102(a) rejection of claims 1-2 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicant’s Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al. (Pub. No. US 2003/0208113) (previously cited), hereinafter referred to as Mault, in view of Ainsworth et al. (“Compendium of Physical Activities: classification of energy costs of human physical activities”) (previously cited), hereinafter referred to as Ainsworth.
The claims are generally directed towards a measurement method, comprising: providing a measurement system that includes a measurement apparatus that has a CPU, a memory, and a motion sensor; performing a first measurement of measuring a characteristic amount of a specific analyte in a biological fluid with a biosensor that is attached to the measurement apparatus; performing a second measurement  of measuring motion information of living activity with the motion sensor; recording, in the memory, the motion information and the measured characteristic amount such that the motion information and the measured characteristic amount are associated with each other, calculating, based on the motion information, living activity level in terms of METs; and the CPU switching a mode of the measurement apparatus based upon the calculated METs.
Regarding Claim 1, Mault discloses a measurement method (para. [0013], “methods of blood glucose management systems”, Fig. 1), comprising: 
providing a measurement system (Fig. 1, para. [0069-0078]) that includes a measurement apparatus that has a CPU, a memory, and a motion sensor (para. [0042], “portable computing device … comprising … a memory, and a processor”, and para. [0075], “physical activity monitor …”); 
performing a first measurement of measuring a characteristic amount of a specific analyte in a biological fluid with a biosensor that is attached to the measurement apparatus (Fig. 1, Fig. 4, para. [0084], “blood glucose sensor … interstitial fluid is then drawn up the microneedle …”, Fig. 7A-B, para. [0073], “blood glucose monitoring system, an analysis module comprising a blood glucose sensor providing an electrical glucose signal …”, and para. [0074], “glucose sensor transmits the blood glucose level data to the PDA … using a cable connection”, the glucose sensor and the PDA can be attached either wirelessly or with a wire connection); 
performing a second measurement  of measuring motion information of living activity with the motion sensor (Fig. 1, element 14, Fig. 11, element 308, para. [0075], “physical activity monitor may comprise a body mounted accelerometer …”, and para. [0198], “receiving signals from a body mounted accelerometer, a pedometer, a posture sensor … “); 
recording, in the memory, the motion information and the measured characteristic amount such that the motion information and the measured characteristic amount are associated with each other (para. [0111], “PDA contains, or receives data from … physiological sensor … activity monitor …”, para. [0039], “correlate the blood glucose response of the person with a physical activity level of the person”, para. [0153], and para. [0201], the recorded motion information and blood glucose values are correlated and associated with each other); and
the CPU switching a mode of the measurement apparatus (para. [0075], “physical activity monitor may comprise a body mounted accelerometer, and can transmit data to the PDA …”, para. [0142-0143], “physical activity can lead to dangerously low blood glucose levels … person can be warned of such a possibility, either before or during exercise … if glucose levels fall outside an acceptable range … person is warned … summon medical assistance”, para. [0184], “physical activity will increase the rate of removal, and this effect can be included in a model”, para. [0198], and para. [0201], measured physical activity is used to change a mode of the measurement apparatus by either warning a patient, summoning medical assistance, adjusting a model based on an amount of physical activity, etc.).
Mault does not explicitly disclose calculating, based on the motion information, living activity level in terms of METs, and the CPU switching a mode of the measurement apparatus based upon the calculated METs.  However, Mault does teach the monitoring of the metabolic rate in conjunction with the activity level and glucose level (para. [0025], [0028], [0034], [0039], [0040], [0124], [0147], [0149], [0166], [0187], [0198], and [0201]).
Ainsworth teaches of a method and system for coding physical activities to have a standardized value based on purpose and energy cost of the activity (page 71-72). Ainsworth further teaches of calculating a value based on a MET value for the intensity of an activity, which is based on one MET being the average energy expenditure for an adult sitting quietly (page 72), i.e., a metabolic rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mault to explicitly calculate the activity level of the patient in terms of METs. Ainsworth teaches that classifying and analyzing physical activity in terms of METs is useful for analyzing results in activity research, education, and clinical settings (page 73-74) and/or Mault teaches the determination of metabolic rate and Ainsworth teaches one such determination. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mault to explicitly use the calculated metabolic rate in terms of METs in addition to the measured physical activity level of Mault so as to cause the CPU to switch a mode of the measurement method. First, Mault suggests such a utilization of the metabolic rate in the context of warning the patient, summoning medical assistance, and/or adjusting a model based on an amount of physical activity (para. [0075], [0142-0143], para. [0184], para. [0198], and [0201]).  Second, using a MET value in addition to the measured physical activity provides a more complete computation regime that accounts for more variables related to the patient’s status.  Third, Ainsworth explicitly teaches that classifying and analyzing physical activity in terms of METs is useful for analyzing results in a clinical setting (page 73-74). 
Regarding Claim 2, modified Mault discloses the measurement method according to claim 1, further comprising displaying the motion information and characteristic amount (Fig. 7A-7B, element 130, para. [0042], “portable computing device such as a PDA, comprising a display … present the blood glucose level to the person on the display … activity monitor in communication with the electronic device can providing a signal correlated with a physical activity level of the person …”, para. [0075],  and para. [0091-0092], PDA includes a display to display blood glucose values and information from the activity monitor).
Regarding Claim 4, modified Mault discloses the measurement method according to claim 1, further comprising: creating display data of a combination of the living activity level and characteristic amount (Fig. 7A-7B, element 130, para. [0042], “portable computing device such as a PDA, comprising a display … present the blood glucose level to the person on the display … activity monitor in communication with the electronic device can providing a signal correlated with a physical activity level of the person …”, para. [0075],  and para. [0091-0092], PDA includes a display to display blood glucose values and information from the activity monitor).
Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault in view of Ainsworth et al. as applied to claim 1 above, and further in view of Teller et al. (Pub. No. US 2004/0034289) (previously cited), hereinafter referred to as Teller.
Regarding Claim 3, modified Mault discloses the measurement method according to claim 1.
However, modified Mault does not explicitly disclose further comprising detecting, based on the motion and/or characteristic amount, sleep duration, times of turn over or number of waking episodes.
Teller teaches of a method and system for monitoring health and wellness of a patient by collecting information from a sensor device and making an analytical decision based on the information (Abstract, and para. [0002]). Teller teaches of collecting information from a sensor device, which includes glucose/blood sugar levels and body position information (Fig. 1, Fig. 2,  element 10, para. [0031], and para. [0035]). Teller further teaches that the body position sensors are used to determine when a user went to sleep, woke up, and rating the quality of sleep of the user (para. [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activity sensors disclosed by Mault to additionally sense sleep duration, times of turn over, or number of waking episodes of the patient. Teller teaches that using body movement or motion sensors, such as accelerometers, to sense sleep information allows for the patient to obtain information regarding the quality of sleep (para. [0072-0073]).
Regarding Claim 5, modified Mault discloses the measurement method according to claim 1, further comprising: setting meal time or meal count (para. [0015], “person records meal information using the diet log …”, para. [0018], “person enters food data … time of consumption, or planned time of consumption…”, and para. [0118]); selecting two or more of parameters selected from the living activity level, sleep duration, times of turn over, number of waking episodes, meal time, and meal count (Fig. 7A-7B, element 130, para. [0042], “portable computing device such as a PDA, comprising a display … present the blood glucose level to the person on the display … activity monitor in communication with the electronic device can providing a signal correlated with a physical activity level of the person …”, para. [0075],  and para. [0091-0092], PDA includes a display to display blood glucose values and information from the activity monitor); and creating two-dimensional or three-dimensional display data of a combination of two or more of the parameters selected (Fig. 12, Fig. 14, Fig. 15, para. [0134], “investigate the effects of … activity”, and para. [0136], “screen or display of a computing device used to provide feedback to the person … calculated blood glucose level …”).
However, modified Mault does not explicitly disclose detecting, based on the motion information, sleep duration, times of turn over or number of waking episodes. 
Teller teaches of a method and system for monitoring health and wellness of a patient by collecting information from a sensor device and making an analytical decision based on the information (Abstract, and para. [0002]). Teller teaches of collecting information from a sensor device, which includes glucose/blood sugar levels and body position information (Fig. 1, Fig. 2,  element 10, para. [0031], and para. [0035]). Teller further teaches that the body position sensors are used to determine when a user went to sleep, woke up, and rating the quality of sleep of the user (para. [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activity sensors disclosed by Mault to additionally sense sleep duration, times of turn over, or number of waking episodes of the patient. Teller teaches that using body movement or motion sensors, such as accelerometers, to sense sleep information allows for the patient to obtain information regarding the quality of sleep (para. [0072-0073]).
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 6-8 of Remarks, filed 09/29/2022, that Mault and Ainsworth are silent concerning “a CPU switching a mode of the measurement apparatus based upon the calculated METs”. 
The Examiner respectfully disagrees. As disclosed above in the 103 rejection, Mault  teaches the monitoring of the metabolic rate in conjunction with the activity level and glucose level. Ainsworth teaches of calculating a value based on a MET value for the intensity of an activity, which is based on one MET being the average energy expenditure for an adult sitting quietly (page 72), i.e., a metabolic rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mault to explicitly calculate the activity level of the patient in terms of METs. Ainsworth teaches that classifying and analyzing physical activity in terms of METs is useful for analyzing results in activity research, education, and clinical settings (page 73-74) and/or Mault teaches the determination of metabolic rate and Ainsworth teaches one such determination. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mault to explicitly use the calculated metabolic rate in terms of METs in addition to the measured physical activity level of Mault so as to cause the CPU to switch a mode of the measurement method. First, Mault suggests such a utilization of the metabolic rate in the context of warning the patient, summoning medical assistance, and/or adjusting a model based on an amount of physical activity (para. [0075], [0142-0143], para. [0184], para. [0198], and [0201]).  Second, using a MET value in addition to the measured physical activity provides a more complete computation regime that accounts for more variables related to the patient’s status.  Third, Ainsworth explicitly teaches that classifying and analyzing physical activity in terms of METs is useful for analyzing results in a clinical setting (page 73-74). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791